Citation Nr: 0204895	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
thumb disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for status post 
arthroscopy with status post medial meniscal tear, 
chondromalacia of the left knee as secondary to service-
connected right patellofemoral syndrome.

4.  Entitlement to an increased evaluation for right 
patellofemoral syndrome, manifested by recurrent subluxation 
and lateral instability with degenerative changes, in excess 
of 10 percent prior to August 5, 1999.

(The issue of entitlement to service connection for right 
thumb disorder will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March to July 1983.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
increased evaluation in excess of 10 percent for right knee 
patellofemoral syndrome.  The Board, in a January 1999 
decision, denied the veteran's claim.  The veteran appealed 
the case to the United States Court of Appeals for Veterans 
Claims (Court).  In granting an August 1999 Joint Motion for 
Remand, the Court vacated the Board's decision and remanded 
the case for further consideration.  In February 2000, the 
Board remanded the case to the RO for further development.

While this issue was pending, the veteran raised additional 
issues.  In a May 2000 rating decision, the RO denied service 
connection for a right thumb/right hand disability, denied 
service connection for a left knee disability as secondary to 
the veteran's service-connected right knee disability, and 
granted a 30 percent evaluation for right patellofemoral 
syndrome, manifested by recurrent subluxation and lateral 
instability, with degenerative changes effective from August 
5, 1999.  The RO noted that as the 30 percent evaluation for 
the right knee was the maximum evaluation available for this 
disability, this was determined to be a grant of the issue on 
appeal and it was removed from appellate status. 

The veteran did not disagree with this determination.  
Accordingly, the Board will not address the issue of 
entitlement to an increased evaluation in excess of 30 
percent for right patellofemoral syndrome effective August 5, 
1999.  However, the veteran appealed the denials of service 
connection and argued that he was entitled to a higher 
evaluation for the right knee disability prior to August 5, 
1999.

In the May 2000 decision, the RO indicated that the issue of 
entitlement to service connection for a right thumb 
disability was previously denied in a December 1992 rating 
decision.  By the discussion in the decision, it appears that 
the RO reopened this issue.  The Board notes that at the time 
of the initial decision in December 1992, the right hand was 
not part of the claim.  Accordingly, the Board will address 
the right hand and right thumb disorders as separate issues.

Furthermore, as the Board has reopened the issue of 
entitlement to service connection for a right thumb disorder, 
the Board is undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.

The Board observes that additional claims for service 
connection for gastrointestinal reflux disease secondary to 
his service-connected right knee disorder, service connection 
for low back pain secondary to his service-connected right 
knee disorder, and service connection for sebaceous cyst of 
the neck were raised in a February 2001 letter.  These claims 
are referred to the RO for appropriate action.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The RO found 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  In December 1992 decision, the RO denied service 
connection for residuals of a right thumb injury.  

2.  The veteran was notified of the December 1992 decision 
and of appellate rights and procedures, but not did appeal 
that decision.

3.  Evidence has been presented since the December 1992 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The medical evidence does not show that the veteran had a 
cold injury or suffered frostbite during service or currently 
has residuals thereof involving the right hand.

5.  The medical evidence of record does not establish that 
the veteran's left knee disorder was caused or aggravated by, 
or is related to his service-connected right knee disability.

6.  Prior to August 5, 1999, right knee patellofemoral 
syndrome was manifested by subjective complaints of pain, 
painful weight bearing, and instability, and objective 
evidence of swelling, pain over the medial joint line and 
mild laxity of the medial collateral ligament.  

7.  Right knee patellofemoral syndrome has been manifested by 
symptomatology including crepitance in the knee, some 
limitation of motion, pain on range of motion testing, and x-
ray evidence of mild patellofemoral arthrosis.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision denying service 
connection for residuals of a right thumb injury is final.  
38 U.S.C.A. §§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a right thumb injury is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156(a) (2001).

3.  Residuals of frostbite of the right hand were not 
incurred or aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  The veteran's left knee disorder is not proximately due 
or the result of his service-connected right knee disability. 
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001). 

5.  Prior to August 5, 1999, the criteria for an evaluation 
in excess of 10 percent for the veteran's patellofemoral 
syndrome of the right knee, with instability were not met.  
38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001; 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

6.  The criteria for a separate rating of 10 percent, and no 
higher, for arthritis of the right knee under Diagnostic 
Codes 5010-5003 have been met.  38 U.S.C.A. §§ 1155, 5100 et. 
seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5003, 5010, 5260-5261 
(2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material for service connection for residuals of 
thumb injury

In December 1992, the RO denied the veteran's claim for 
service connection for residuals of a right thumb injury.  He 
was furnished with notice of appellate rights and procedures.  
However, in February 1993, he withdrew this issue, and thus, 
he did not appeal this decision.  In July 1999, the veteran 
petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  The Court has held that VA must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge,155 F.3d at 
1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, due to the effective date of the 
amended regulation, i.e., August 29, 2001, the new standard 
is not applicable to the veteran's claim in this instance.

The Board is under a legal duty to determine if there was new 
and material evidence to reopen the claim, regardless of the 
RO's action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Here, it appears that the RO determined that new and 
material evidence had been submitted to reopen his claim for 
service connection for a residuals of right thumb injury.  
The Board agrees. 

The RO initially denied service connection for residuals of a 
right thumb injury in a December 1992 rating decision.  The 
veteran was notified of this action, and of appellate rights 
and procedures, in February 1993.  However, in February 1993, 
the veteran withdrew this issue, and thus, he did not appeal 
this decision.  Accordingly, the decision became final. 

The veteran attempted to reopen his claim for service 
connection for residuals of a right thumb injury in July 
1999.   Evidence submitted in support of his petition to 
reopen a claim for service connection included a March 2000 
VA examination which revealed a mild deformity of the distal 
phalanx of the right thumb and significant deformity of the 
nail of the right thumb.  The Board finds that the medical 
evidence is new.  Additionally, the Board finds that this new 
evidence bears directly and substantially on the issue of 
entitlement to service connection for residuals of right 
thumb injury.  Accordingly, the veteran's claim for service 
connection for residuals of right thumb injury is reopened. 

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
Board will undertake additional development on this issue.

II.  Service connection for right hand disorder secondary to 
cold injury

The veteran is claiming service connection for right hand 
disorder due to residuals of a cold injury/frostbite.  The 
veteran contends that during service, he was ordered to place 
his right hand in the snow for approximately 20 minutes and 
that this resulted in frostbite.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); see 38 C.F.R. § 
3.303 (2001).   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records do not show that during service the 
veteran suffered from a frostbite or cold injury to the right 
hand.  The records do indicate that the veteran was treated 
for a right thumb hyperextension injury and cellulitis; 
however, this is the subject of a separate claim.  

In a September 1996 private medical report, it was noted that 
the veteran complained of right hand pain and reported a 
history of prolonged cold exposure of the right hand in snow 
while qualifying for M-16s in service.  The examiner reported 
that the veteran stated that he had difficulty using his hand 
since then and experienced pain in the dorsum of the right 
hand when attempting to grasp something.  On evaluation, the 
examiner noted definite deformity of the right hand, mild 
contractures of the distal interphalangeal joints of all his 
fingers of the right hand, and weak grip strength in the 
right hand.  However, extension of the wrists were normal and 
both Tinel's and Phalen's signs were negative.  The 
impression included history of frostbite injury to the right 
hand with difficulty functioning.

Results from an October 1996 private nerve conduction/EMG 
study of the upper extremities reveal nerve conduction 
studies within normal limits and mild abnormalities 
consistent with C8 radiculopathy.  Private medical records 
dated in November 1996 and January 1997 show complaints of 
pain and numbness in the dorsum and fingers of the right 
hand.  The Tinel's and Phalen's tests were positive at the 
cubital canal for the ulnar nerve.  There was a suggestion of 
carpal tunnel's syndrome or cervical spine disorder.  There 
was no diagnosis of a right hand disorder due to a cold 
injury in service.

A March 1997 Social Security Administration (SSA) disability 
award determination notes the veteran's right hand injury, 
but based the disability award on his knee and mental 
disorders.

At a March 2000 VA cold injury protocol examination, the 
veteran reported that he was ordered to hold his right hand 
in the snow for approximately 20 minutes during a firing 
exercise in service and that he experienced numbness and 
swelling in the hand.  He stated that he has continued to 
experience pain and numbness in the right hand and was unable 
to use the right hand to write or lift heavy tools.  On 
evaluation, all fingers (excluding the right thumb) of the 
right hand were normal and range of motion of the right wrist 
was normal.  The skin color of the right hand was normal, 
there was no edema, and temperature of the right hand was the 
same as the left.  There was no atrophy or abnormality of 
sweating.  On neurological evaluation, there was decreased 
sensitivity to pinprick in the middle finger, the dorsal 
aspect of the second finger, and thumb, and sensation was 
lost in the flexor surface, the palmar surface, and the 
distribution of the median and ulnar nerves.  The examiner 
stated that neurological evaluation with sensitivity to 
pinprick was unreliable because the answers did not fit any 
anatomical pattern of the nerve pathways.  The examiner 
stated that he immersed the veteran's right hand in cold 
water with cracked ice for a minute, at which time the 
veteran claimed pain in the fourth and fifth fingers and then 
the entire hand.  The warm-up period was less than one 
minute.  Blanching on pressure of the fingertips immediately 
after cold showed return of color within less than 3 seconds, 
and warmth returned to his fingers in less than 2 minutes.  
The radial pulses of the right hand equaled those of the left 
hand.  X-rays of the right hand were normal.  On diagnoses, 
the examiner stated that the veteran's history of cold injury 
was difficult to verify and it was very difficult to be 
confident that the veteran had any current evidence of cold 
sensitivity; and there was no evidence of Raynaud phenomenon 
or arthritis in the fingers or wrist.  

The Board has considered the evidence of record as to whether 
the right hand disorder due to cold injury was related to any 
incident of service.  The preponderance of the evidence is 
against the veteran's claim.

A March 2000 VA cold injury protocol examination report shows 
that that examiner's opinions were based on review of service 
medical records, an orthopedic examination including physical 
and X-ray examination as well as testing the veteran's right 
hand by immersing it in cold ice water.  While the private 
examiner, in 1996, diagnosed history of frostbite injury to 
the right hand with difficulty functioning, there is nothing 
in these private reports to indicate that the private 
examiner had reviewed the veteran's service medical records.  
The private physician's opinion purports to relate the 
veteran's right hand disorder to a cold injury suffered in 
service based only on a history provided by the veteran.  A 
physician's opinion regarding the etiology of a disorder can 
be no better than the facts alleged by the veteran.  See 
Black v. Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  The private examiner, in 
October 1996, appeared to base his impression on the 
veteran's reported history of cold injury.  Moreover, later 
private medical records concerning the veteran's right hand 
complaints contain diagnoses of C8 radiculopathy and carpal 
tunnel syndrome.

The Board finds that the March 2000 VA medical opinion is 
more persuasive on the issue of whether the claimed right 
hand disability is related to a cold injury in service as it 
was a specialty examination to determine residuals of cold 
injuries.  The VA examiner opined that the veteran's history 
of cold injury was difficult to verify and it was very 
difficult to be confident that the veteran had any current 
evidence of cold sensitivity.  The examiner further stated 
that there was no evidence of Raynaud phenomenon in the right 
hand.  The Board finds that the VA examination opinion is 
consistent with the remainder of the clinical evidence of 
record, which is devoid of any evidence of a pertinent nexus 
with respect to the right hand disorder as a frostbite 
residual.    

In making this determination, the Board has also considered 
statements by the veteran indicating that his right hand 
disorder resulted from a cold injury in service. However, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of the right hand 
disorder, these lay statements are of little probative value 
and cannot serve as a basis for granting service connection.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right hand disorder as a residual of cold 
injury.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of resolving reasonable doubt 
in the veteran's favor is not for application.  

III.  Service connection for left knee disorder as secondary 
to service-connected right knee disorder

The veteran is claiming service connection for a left knee 
disorder as a result of his service-connected right knee 
disorder.  The veteran contends that his service-connected 
right knee disorder caused instability which resulted in a 
fall injuring his left knee.  Alternatively, the veteran 
argued that due to the service-connected right knee disorder, 
he put more weight on his left knee thus injuring it.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).    

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The record reflects that, prior to his entry into service in 
March 1983, the veteran underwent a medial meniscectomy of 
the left knee in April 1982.  The veteran's service medical 
records are devoid of any complaints, findings, treatment or 
diagnoses for a left knee disorder.  At a June 1983 Entrance 
Physical Standards Board Proceedings, the diagnosis was 
bilateral rotatory instability of the knees and discharge was 
recommended.  The veteran was medically discharged from 
active duty in July 1983.  

VA medical records from March to April 1996 show complaints 
of stretching and pulling pain in the left knee for 
approximately 1 to 2 months.  It was noted that the pain in 
the right knee was affecting the left knee because of 
difficulty putting pressure on the right knee.  The 
assessment included knee pain.

A November 1996 private medical record revealed that the 
veteran was seen complaining of left lateral knee pain.  
Stretching exercises were prescribed.  

An August 1999 private medical record shows that the veteran 
complained of bilateral knee pain with a history of medial 
meniscectomies.  The veteran reported that the left knee 
seemed worse because he favored that side avoiding activity 
on the right.  The diagnosis included bilateral knee pain.  
Private medical reports from September and October 1999 noted 
that the veteran twisted his left knee and fell in September 
1999.  The diagnosis was possible medial meniscal tear of the 
left knee.  The veteran underwent arthroscopy, partial medial 
meniscectomy, medial femoral chondroplasty, and removal of 
loose body of the left knee in November 1999.  In a December 
1999 letter, the veteran's private physician, Dr. Ellis, 
stated that it was certainly possible that the ongoing pain 
in the veteran's right knee caused him to lose his balance 
and fall, and that there was no way to prove or disprove that 
theory.

At a March 2000 VA examination, the examiner noted the 
veteran's history of left knee surgery prior to service in 
1982, and again in 1999.  The examiner noted that the veteran 
had claimed service connection for the left knee secondary to 
service-connected right knee disability.  The diagnoses 
included status post remote medial meniscectomy of the left 
knee with history of recent injury, status post arthroscopy 
with findings including medial meniscal tear, grade 4 
chondromalacia of the medial femoral condyle, and grade 6 
chondromalacia of the trochlea with a loose body of the left 
knee.  The examiner opined that " . . . this claim 
represents a possibility, but the data is inconclusive in 
support of the premise that his claim reaches the necessary 
threshold of reasonable medical certainty."

Clearly, a medical certainty is not the standard for 
resolving reasonable doubt.  See 38 C.F.R. § 3.102 (2001).  
The Board interprets the VA examiner's statement to mean that 
the likelihood is remote that the left knee disorder claimed 
as due to or aggravated by the right knee was caused by it.  
The reasonable doubt whether a fact material to favorable 
disposition of a claim for VA benefits is true is "a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102 (2001).  The tone of the March 2000 
examiner's opinion makes it speculative or remote and not 
probable that the service-connected right knee caused the 
left knee disorder claimed as secondary to it. 

Additionally, while the medical evidence of record, both 
private and VA, contains statements indicating a possibility 
that the veteran's service-connected right knee disability 
could have caused his fall injuring his left knee or that the 
right knee "affects" the left knee, the medical records and 
statements provide no rationale for this broadly-stated 
opinion or information about the role of the service-
connected right knee disability.  Moreover, both the private 
and VA physicians stated that they could neither prove nor 
disprove the veteran's theory that his fall injuring his left 
knee was the result of pain in his right knee.  Additionally, 
none of the physicians stated that the veteran's left knee 
disorder or additional left knee disability had actually 
developed secondary to his service-connected right knee 
disability, or even that either scenario was more likely than 
not in the veteran's case.  The Board notes that this 
distinction is significant because where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993), Kates v. Brown, 5 Vet. App. 93, 95 (1993), and Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992).

Here, although the physicians stated that the theory advanced 
by the veteran -- that his right knee disorder caused his 
fall thereby injuring his left knee  -- is possible, they do 
not provide any medical opinion that the veteran's service-
connected right knee disability caused the fall resulting in 
a left knee disorder.  Thus, there is no competent medical 
evidence relating the veteran's left knee disorder to his 
service-connected right knee disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against secondary service connection for a left 
knee disorder.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a). 

IV.  Increased evaluation for right knee disorder prior to 
August 5, 1999

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The record reflects that, prior to his entry into service in 
March 1983, the veteran underwent a medial meniscectomy of 
the right knee in April 1981.  Service medical records show 
that the veteran injured his right knee crawling through a 
grenade course in May 1983 and that he complained of pain, 
locking, and swelling.  At a June 1983 Entrance Physical 
Standards Board Proceedings, the diagnosis was bilateral 
rotatory instability of the knees and discharge was 
recommended.  The veteran was medically discharged from 
active duty in July 1983.  A September 1983 hearing officer's 
decision granted service connection for a right knee 
disorder.  In a November 1983 rating decision, the RO granted 
service connection for right patellofemoral syndrome and 
assigned a 10 evaluation under Diagnostic Code 5257.  In 
March 1995, the veteran filed a claim for an increased rating 
for his right knee disability and the RO continued the 10 
percent evaluation.  

VA medical records from March 1995 to July 1996 show 
complaints of chronic right knee pain with intermittent 
stiffness and medial joint line tenderness.  Impressions 
included degenerative joint disease of the right knee and 
chronic knee pain.  At an August 1995 VA examination, the 
veteran complained of chronic pain in the right knee with 
intermittent swelling, occasional painful weight bearing, and 
episodic giving way of the knee.  It was noted that he wore 
an over-the-counter elastic sleeve on the right knee for 
support and reported those activities such as squatting, 
stooping, or going up and down stairs exacerbated the knee.  
On evaluation, range of motion of the right knee was 0 to 130 
degrees, but complaints of pain on range of motion testing 
were noted.  There was tenderness to palpation about the 
patellofemoral joint, and there was pain with patella 
compression.  There was no redness, heat, or swelling of the 
knee, and Lachman's test was negative.  There was mild varus 
valgus wobble and he could only squat approximately 1/3 the 
way down and arise again and this elicited complaints of 
right knee pain.  X-rays of the right knee revealed slight 
irregularity of the articular surface of the lateral femoral 
condyle.  The impression was right patellofemoral syndrome 
status post remote arthrotomy with medical meniscectomy.

Private medical records from September to November 1996 
reflect that the veteran was seen complaining of right knee 
pain that worsened with weight bearing activities.  He also 
complained of locking and buckling of the right knee with 
intermittent swelling.  On evaluation, the right knee was 
warm and swollen in comparison to the left knee.  There was a 
small anterior "fusion" as well as a posterior "fusion".  
Direct palpation of the right knee produced severe discomfort 
over the medial joint line and the apprehension test was 
positive.  There was crepitance in both knees, but it was 
described as more prominent in the right knee.  There was 
mild grade I laxity in the right medial collateral ligament 
of the right knee; however, anterior and posterior drawer 
signs were negative.  The impression was probable internal 
derangement of the right knee.

A March 1997 SSA disability award determination found that 
the medical evidence established that along with another 
disability, the residual effects of the veteran's knee 
injuries, which were severe within the meaning of Social 
Security regulations, precluded the veteran from working.

At a March 1998 VA examination, the veteran complained of 
chronic right knee pain with recurrent episodes of swelling, 
painful weight bearing after prolonged periods of time, and 
giving way of the knee.  On evaluation, his gait was slow but 
unremarkable.  The right knee had 5 degrees of recurvatum and 
125 degrees of flexion with increased pain on motion.  There 
was no definite swelling noted, but there was tenderness to 
palpation about the patellofemoral joint.  Anterior drawer's 
sign was negative and collateral ligaments appeared stable.  
He could perform heel and toe walking and could squat about 1/2 
way down and arise.  There was slight weakness on strength 
testing on the right and it was noted that this was a give 
way type weakness associated with pain.  The impression was 
patellofemoral syndrome of the right knee status post remote 
medial meniscectomy.  The examiner stated that as for the 
DeLuca provisions, there was some quad weakness associated 
with weakened movement and painful motion, which could 
further limit functional ability during flare-up or with 
increased use.

An August 1999 private medical record revealed that the 
examiner noted the veteran's chronic history of right knee 
pain.  Evaluation revealed right knee pain primarily around 
the anterior region with popping around the patella without 
mechanical locking, catching, or clicking.  Range of motion 
was 0 to 115 degrees on the right with patellofemoral 
crepitus and medial joint line tenderness.  There was no 
varus or valgus instability and Drawer's, McMurray, and 
Lachman's tests were negative.  X-rays of the right knee 
revealed squaring of the medial condyles, bilateral spur 
formation, and mild patellofemoral arthrosis.  The physician 
prescribed a GII Unloader brace for the right knee to unload 
the medial compartment.  

In a December 1999 letter, the veteran's private physician, 
Dr. Ellis, noted that 
X-rays of record revealed squaring of the medial femoral 
condyle, spur formation on the back of the patella, and 
perhaps some subchondral sclerosis.  Dr. Ellis stated that 
these were known factors consistent with arthritis.

A March 2000 VA examination revealed that the veteran wore a 
right knee brace and walked with minimal limp.  Range of 
motion of both knees was 0 to 125 degrees with pain.  There 
was tenderness to palpation over the medial joint line as 
well as over the patellofemoral joint.  There was slight 
varus and valgus wobble noted, but Lachman's and drawer's 
tests were negative.  Collateral ligaments were stable.  The 
diagnoses included patellofemoral syndrome of the right knee 
status post remote open medial meniscectomy and degenerative 
changes.  The examiner opined that the pain, as experienced 
on range of motion testing, could further limit functional 
ability during flare-ups or with increased use.  The examiner 
stated that any arthritis of the knee is related to the 
veteran's service-connected knee disorder.  The examiner also 
opined that the right knee brace was used to supplement the 
ligaments in support of the knee to alleviate some of the 
stress on the medial aspect.

The RO, in a May 2000 rating decision, increased the 
evaluation for the veteran's right knee disorder under the 
provisions of Diagnostic Code 5257 to 30 percent effective 
from August 5, 1999.  Thus, denying an increase in excess of 
10 percent prior to August 5, 1999.  

Prior to August 5, 1999, the veteran's service-connected 
right knee disability was evaluated under Diagnostic Code 
5257.  Under the Schedule For Rating Disabilities, slight 
recurrent subluxation or lateral instability of the knee 
warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  

In the instant case, the medical evidence prior to August 5, 
1999 has not revealed more than slight instability of the 
right knee.  The Board's review of the March 1998 VA 
orthopedic examination, and VA and private records reveal the 
veteran's complaints of pain and swelling in the right knee; 
however, evaluations revealed slight instability, mild varus 
valgus wobble, medial joint line tenderness, limitation of 
flexion to 115 degrees, and positive crepitus in the right 
knee.  Although the VA examiner noted that the veteran 
experienced increased fatigability and weakness in the right 
knee and loss of function due to pain; the objective findings 
did not reflect more than slight instability or subluxation.  
Thus, the Board finds that the preponderance of the evidence 
does not support an evaluation in excess of 10 percent under 
Diagnostic Code 5257, slight disability of the right knee.    

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The VA Acting 
General Counsel determined that 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 only addresses instability of the knee and does not 
encompass limitation of motion of the knee.  VAOPGPREC 9-98 
(Aug. 14, 1998).  In such a case, where a musculoskeletal 
disorder is rated under a diagnostic code that does not 
involve limitation of motion and another diagnostic code 
based on limitation of motion is applicable, the latter 
diagnostic code must be considered in light of sections 4.40 
and 4.45.  

Accordingly, the Board will consider whether the veteran is 
entitled to a separate rating under other potentially 
applicable Diagnostic Codes.  Limitation of flexion of the 
leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Accordingly, since the plain terms of Diagnostic Code 5257 
and 5003 address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5257 and 5003, if the criteria 
for each code are met, is not pyramiding.  VAOPGCPREC 23-97 
(1997).  When radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under DC 5260 or DC 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98 (1998).

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 5010-5003 for periarticular 
pathology of the right knee productive of painful or limited 
motion.  In considering whether an evaluation is warranted 
under Diagnostic Codes 5010-5003, the Board notes that 
evidence during the appeal period shows reports of occasional 
swelling and crepitation with limited ranges of motion of the 
right knee from 5 to 125 degrees.  Additionally, X-rays of 
the right knee showed slight irregularity of the articular 
surface of the lateral femoral condyle in August 1995, and 
squaring of the medial femoral condyle, spur formation on the 
back of the patella, and mild patellofemoral arthrosis in 
August 1999.  Based on the latter findings, Dr. Ellis 
diagnosed arthritis of the right knee in December 1999.  
Although a March 2000 VA X-ray of the right knee was 
interpreted as showing normal findings, the examiner 
nonetheless diagnosed degenerative changes of the right knee.  
The Board is aware that X-rays are based on interpretation.  
Here, X-rays in 1995 and 1999, performed both privately and 
by VA, revealed some degenerative changes in the right knee.  
Moreover, VA and private physicians diagnosed arthritis and 
degenerative changes in the right knee, based on examination 
and review of X-rays.  The Board finds that the evidence 
supports a finding that the veteran's right knee disability 
meets the criteria established for the assignment of a 
separate 10 percent rating under Code 5010.  Under 
Lichtenfels, the x-ray evidence of degenerative changes of 
the right knee with the examiner's notation that there was 
restriction of motion and difficulty in weight bearing 
provides a basis for such separate 10 percent disability 
evaluation.  

However, a compensable level of limitation of flexion or 
extension under either Diagnostic Code 5260 or 5261 was not 
demonstrated as there was no limitation of extension of 10 
degrees or more and limitation of flexion was not 45 degrees 
or less.  In reaching the conclusion, the Board has 
considered the actual range of motion and the functional 
equivalent of the range of motion due to the factors 
expressed in DeLuca and the regulations.  Neither the 
examiner nor the veteran indicated the existence of pain to 
the extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every range of motion reported is accepted as correct, 
the ranges of motion (actual or functional) do not support an 
evaluation in excess of 10 percent.  

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that there 
is minimal functional impairment in the range of motion.  The 
level of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of motion 
and no more.  Therefore, the Board finds that the veteran's 
post-operative right knee disability merits assignment of a 
separate evaluation not higher than 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 
(2001).

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee; consequently, Diagnostic Code 5256 is not for 
application.  Review of the medical evidence of record 
indicates that Diagnostic Code 5259 is not for application 
because the veteran has not undergone removal of the 
semilunar cartilage.  As there is no objective clinical 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion of the joint, 
Diagnostic Code 5258 is not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5258 and 5259.  As there is no 
impairment of the tibia or fibula, Diagnostic Code 5262 is 
also not applicable.  Although the VA examination in March 
1998 noted 5 degrees of recurvatum, there is no diagnosis of 
genu recurvatum of record.  Thus, an evaluation under 
Diagnostic Code 5263, genu recurvatum, is not applicable. 

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  

V.  VCAA consideration

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (2001), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.

Although the VCAA was enacted after the RO's May 2000 
decision, the veteran would not be prejudiced by a decision 
by the Board at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.  The RO provided the 
veteran with a statement of the case in September 2001.  
These notices and communications from the RO informed the 
veteran of the applicable laws and regulations and of the 
evidence needed to substantiate his claim.  The veteran has 
submitted private medical records in support of his claim, 
and has not notified VA of any additional medical treatment 
that should be obtained.  Having been informed of the 
applicable laws and regulations as well as the evidence 
needed, the veteran would not be prejudiced by issuance of a 
decision without affording him an opportunity to respond to 
the general provisions of the VCAA.  See Bernard, supra.

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand of 
these issues for further technical compliance with the 
provisions of the VCAA is not necessary.


ORDER

The veteran's claim for service connection for residuals of a 
right thumb injury is reopened.  

Service connection for a right hand injury as a residual of a 
cold injury is denied.  

Service connection for a left knee disorder is denied.  

An evaluation in excess of 10 percent evaluation for 
patellofemoral syndrome of the right knee, prior to August 5, 
1999, is denied.  

A separate 10 percent evaluation for the veteran's right knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003 is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


